08/23/2021
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                   June 9, 2021 Session

          JENNIFER PALLOTTA GABY v. TONY HAROLD GABY

                   Appeal from the Circuit Court for Greene County
                   No. 15CV259 TJW         Thomas J. Wright, Judge
                       ___________________________________

                            No. E2020-00790-COA-R3-CV
                        ___________________________________

In this post-divorce, child custody case, Appellant/Father filed a petition to modify the
permanent parenting plan, seeking equal parenting time. Appellee/Mother opposed the
petition. The trial court held that there had been a material change of circumstance and
awarded Father additional parenting time, but not equal parenting time. On appeal, Father
asserts that the trial court failed to consider the statutory best interest factors. Tenn. Code
Ann. § 36-6-106(a). Although we leave undisturbed the portion of the trial court’s order
concerning a material change of circumstance, the trial court’s failure to make best interest
findings in compliance with Tennessee Rule of Civil Procedure 52.01 precludes any
meaningful appellate review of that question. Accordingly, we vacate the order and
remand for entry of an order that includes the required findings of fact and conclusions of
law.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                          Vacated in Part and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which J. STEVEN STAFFORD,
P.J., W.S., and CARMA DENNIS MCGEE, J., joined.

Crystal G. Jessee, Greeneville, Tennessee, for the appellant, Tony Harold Gaby.

Joseph O. McAfee, Greeneville, Tennessee, for the appellee, Jennifer Pallotta Gaby.

                                         OPINION

                      I. FACTUAL AND PROCEDURAL BACKGROUND

        On August 11, 2017, Appellant Tony Harold Gaby (“Father”) and Appellee Jennifer
Pallotta Gaby (“Mother”) were divorced by order of the Circuit Court for Greene County
(“trial court”). The divorce decree incorporated a permanent parenting plan, in which
Mother was named primary residential parent of the parties’ two daughters (“the
Children”). The trial court awarded Mother 313 parenting days and awarded Father 52
parenting days. In making its determination, the trial court emphasized Father’s apparent
lack of an emotional attachment to the Children, his anger management issues, and his
unusual work schedule, which made it difficult for him to spend time with the Children.
Following the divorce, Father completed a parenting class and an anger management class,
and he engaged a counselor to help rebuild his relationship with the Children. In addition,
Father modified his work schedule so that he could spend more time with the Children.

        On August 30, 2018, Father filed a Petition to Modify the Permanent Parenting Plan,
wherein he requested equal parenting time. He averred that his improved relationship with
the Children and his change in work schedule constituted material changes of circumstance
that warranted modification. In her response, Mother denied Father’s averments and asked
the trial court to dismiss the petition.

       On December 2, 2019, and after an unsuccessful attempt at mediation, the trial court
heard Father’s petition to modify the permanent parenting plan. On April 3, 2020, the trial
court entered an order finding that there had been a material change of circumstance based
on two grounds—Father’s new work schedule and Mother’s failure to facilitate and
encourage a relationship between Father and the Children. As discussed below, concerning
the best interest analysis under Tennessee Code Annotated § 36-6-106(a), the trial court
found only that the best interests factors “remain as previously found in the prior Court
hearing.” Based on these findings, the court modified the permanent parenting plan to
award 275 days to Mother and 90 days to Father. On April 30, 2020, Father filed a Motion
to Alter or Amend Judgment. Therein, he argued that the trial court: (1) “failed to give
him sufficient credit for the overpayment of child support”;1 and (2) failed to “make
specific findings as to the stacking of extra time he has with the children, on his weekends,
above the regular day count.” On May 11, 2020, the trial court denied Father’s motion.
Father appeals.

                                        II. ISSUES PRESENTED

       Father raises the following issues for review:

       1. Did the Circuit Court for Greene County err as a matter of law when it
          failed to specifically address each of the best interest factors outlined in
          Tenn. Code Ann. § 36-6-106(a)?

       2. Did the Circuit Court for Greene County err as a matter of law in failing

       1
           On appeal, Father did not raise an issue regarding child support, and we decline to address that
question. See Tenn. R. App. P. 13 (“Review generally will extend only to those issues presented for
review.”).

                                                   -2-
             to maximize Tony Gaby’s parenting time with the children, providing
             him with only 90 days of parenting time?

       3. Did the Circuit Court for Greene County err as a matter of law in its
          calculation of days of parenting time for Tony Gaby?

                                    III. STANDARD OF REVIEW

        Whether there has been a material change of circumstance and whether modification
of an existing parenting plan is in the children’s best interests are questions of fact.
Armbrister v. Armbrister, 414 S.W.3d 685, 692 (Tenn. 2013). We review the trial court’s
findings of fact de novo on the record of the trial court, accompanied by a presumption of
the correctness of these findings, unless the evidence preponderates otherwise. Tenn. R.
App. P. 13; Coal Creek Co. v. Anderson Cty., 546 S.W.3d 87, 98 (Tenn. Ct. App. 2017).
Furthermore, the trial court has broad discretion in fashioning parenting plans. Armbrister,
414 S.W.3d at 693; Grissom v. Grissom, 586 S.W.3d 387, 391 (Tenn. Ct. App. 2019).
Thus, we will not disturb the details of a residential parenting schedule unless there has
been an abuse of discretion. Armbrister, 414 S.W.3d at 693. “An abuse of discretion
occurs when the trial court . . . appl[ies] an incorrect legal standard, reaches an illogical
result, resolves the case on a clearly erroneous assessment of the evidence, or relies on
reasoning that causes an injustice.” Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn.
2011).

                                            IV. ANALYSIS

       Modification of an existing parenting plan is a two-step process. First, the court
must find that a material change of circumstance has occurred since the entry of the prior
plan. Tenn. Code Ann. § 36-6-101(a)(2)(C);2 Armbrister, 414 S.W.3d at 706–07. If the
court finds that a material change of circumstance has occurred, it must then consider the
factors enumerated in Tennessee Code Annotated § 36-6-106(a) to determine whether it is


       2
           Tennessee Code Annotated section 36-6-101(a)(2)(C) provides:

       If the issue before the court is a modification of the court’s prior decree pertaining to a
       residential parenting schedule, then the petitioner must prove by a preponderance of the
       evidence a material change of circumstance affecting the child’s best interest. A material
       change of circumstance does not require a showing of a substantial risk of harm to the
       child. A material change of circumstance for purposes of modification of a residential
       parenting schedule may include, but is not limited to, significant changes in the needs of
       the child over time, which may include changes relating to age; significant changes in the
       parent's living or working condition that significantly affect parenting; failure to adhere to
       the parenting plan; or other circumstances making a change in the residential parenting
       time in the best interest of the child.


                                                   -3-
in the children’s best interests to modify the current parenting plan.3 Armbrister, 414
S.W.3d at 705. When these two steps are complete and “a material change of
circumstance[] affecting the children’s best interests has been established, a court finally
must utilize the process prescribed by Tennessee Code Annotated section 36-6-404(b)[4] to
determine how the residential parenting schedule should be modified.” Id. at 706.

       In the instant case, neither party disputes the trial court’s conclusion that there was
a material change of circumstance. As such, we do not disturb this portion of the trial
court’s order. Father argues that the trial court failed to make sufficient findings
concerning the Children’s best interests. Such findings, he contends, would result in an

       3
           As set out at Tennessee Code Annotated § 36-6-106(a), the “best interests” factors are:

       (1) The strength, nature, and stability of the child’s relationship with each parent, including
       whether one (1) parent has performed the majority of parenting responsibilities relating to
       the daily needs of the child;
       (2) Each parent’s or caregiver’s past and potential for future performance of parenting
       responsibilities, including the willingness and ability of each of the parents and caregivers
       to facilitate and encourage a close and continuing parent-child relationship between the
       child and both of the child’s parents, consistent with the best interest of the child. . . . ;
       (3) Refusal to attend a court ordered parent education seminar may be considered by the
       court as a lack of good faith effort in these proceedings;
       (4) The disposition of each parent to provide the child with food, clothing, medical care,
       education and other necessary care;
       (5) The degree to which a parent has been the primary caregiver, defined as the parent who
       has taken the greater responsibility for performing parental responsibilities;
       (6) The love, affection, and emotional ties existing between each parent and the child;
       (7) The emotional needs and developmental level of the child;
       (8) The moral, physical, mental and emotional fitness of each parent as it relates to their
       ability to parent the child. . . . ;
       (9) The child’s interaction and interrelationships with siblings, other relatives and step-
       relatives, and mentors, as well as the child’s involvement with the child’s physical
       surroundings, school, or other significant activities;
       (10) The importance of continuity in the child’s life and the length of time the child has
       lived in a stable, satisfactory environment;
       (11) Evidence of physical or emotional abuse to the child, to the other parent or to any
       other person. . . . ;
       (12) The character and behavior of any other person who resides in or frequents the home
       of a parent and such person’s interactions with the child;
       (13) The reasonable preference of the child if twelve (12) years of age or older. . . . ;
       (14) Each parent’s employment schedule. . . , and
       (15) Any other factors deemed relevant by the court.
       4
           Section 36-6-404(b) states, in relevant part:

       The court shall make residential provisions for each child, consistent with the child’s
       developmental level and the family’s social and economic circumstances, which encourage
       each parent to maintain a loving, stable, and nurturing relationship with the child. . . . [T]he
       court shall consider the factors found in § 36-6-106(a)(1)–(15).

                                                     -4-
award of equal parenting. Mother counters that: (1) the change of circumstance did not
“merit[] increasing [Fathers]’s parenting time to the extent it was increased”; (2) the trial
court simply “rewarded [Father] for his conduct in following the trial court’s instructions
since the divorce trial in 2017”; and (3) “the record is . . . missing support for the increase
in parenting time serving the physical and emotional needs of the children.” See Shofner
v. Shofner, 181 S.W.3d 703, 716 (Tenn. Ct. App. 2004) (“Parenting plans should never be
used to punish or reward the parents . . . but rather they should be used to advance the
children’s best interests by placing them in an environment that best serves their physical
and emotional needs.”) We begin our analysis with Father’s assertion that the trial court
erred in failing to make sufficient best interest findings under Tennessee Code Annotated
§ 36-6-106(a).

       In its order, the trial court held:

       After testimony of several witnesses, as well as the parties and their children,
       the Court finds that there has been a material change [of] circumstance[]. A
       transcript of the court’s oral findings and conclusions and rulings is attached
       and incorporated herein.[5] Specifically, the Court finds that as to Factor 14,
       the Father’s work schedule has changed dramatically since the last hearing
       and he is now able to spend substantially more quality time with the children
       during the day, after he gets off of work at 1:00 p.m. Additionally, as to
       Factor Number 2, the Court finds that it is in favor of the Father, as the
       Mother has not been found to facilitate or encourage a close relationship
       between the Father and the children. As to all other Factors, the Court finds
       that they remain as previously found in the prior Court hearing. However,
       these two factors warrant a substantial and material change [of]
       circumstance[], which leads the Court to change the Parenting Plan as
       follows[.]

In addition to the foregoing findings, the trial court’s order incorporates the “transcript of
the court’s oral findings and conclusions and rulings” from the December 2, 2019 hearing.
This portion of the transcript provides, in relevant part:

              The court: All right. Just for the record, we’re all, to make sure
       we’re all talking about the same factors that the court’s legislatively required
       to consider, they’re found in 36-6-106. Is that right?

                 Mother’s attorney: Yes, Your Honor.

              The court: Which is 36-6-106(a) and then (1) through (15), which
       (15) is the any other factor. And so, for the record, the court does have the

       5
           The italicized sentence was handwritten on the order and initialed by the trial judge.

                                                     -5-
       Code in front of it. And I’m taking a minute to make sure I have reviewed
       each one of the 14 factors specifically listed.

              (Long pause.)

               The court: Okay. Just looking back through the factors, the only
       thing that’s changed, I think, to any significant degree from two years ago
       when we did the original custody or parenting plan trial is that I recall being
       gratified, I think, at that point, that mom had supported the dad having a
       relationship with the girls and had been encouraging of that. And I think that
       we’re at a point now where, whether it’s just because over the course of a
       couple of years mom’s gotten tired of feeling like she has to be on his side or
       if, you know, when you all are divorced, it’s not a good thing if there’s a root
       of bitterness there, everyone could understand that. And I don’t know which
       it is, but I just feel like my perception is that the preponderance of the
       evidence is that mom is not currently showing a significant commitment to
       supporting father having a continuing and close relationship with the
       children. . . And then, certainly number 14, which is each parent’s
       employment schedule, that’s changed fairly dramatically from what it was
       when we tried the case before and does provide a situation where father is
       more physically available for parenting time than felt like he was when we
       tried the case originally. What really hasn’t changed is pretty much the
       desires expressed by the girls[.]

        Because “a finding of a material change [of] circumstance warranting a re-
evaluation of the parenting plan does not necessarily require that any change in visitation
be made[,]” the best interests analysis is a necessary second step in determining whether to
modify a permanent parenting plan. Boyer v. Heimermann, 238 S.W.3d 249, 260 (Tenn.
Ct. App. 2007). Moreover, the two steps of the analysis must be undertaken separately and
explicitly. See id. From the order and incorporated transcript, it appears the trial court
conflates the material change of circumstance inquiry with the best interest analysis. In the
written portion of its order, and as the basis for its finding that there had been a material
change of circumstance, the trial court refers to statutory best interest factors 14 (i.e., “each
parent’s employment schedule”), and 2 (“[e]ach parent’s . . . willingness . . . to facilitate
and encourage a close and continuing parent-child relationship between the child and both
of the child’s parents”). In both the written order and the transcript, the trial court
references these factors in the context of the change of circumstance, but never once does
the trial court mention the Children’s best interests.

       From the transcript portion of the ruling, we know that the trial court had Tennessee
Code Annotated § 36-6-106(a)(2) (i.e., the best interest factors) “in front of it” during the
modification hearing. In fact, the trial court stated that, “I’m taking a minute to make sure
I have reviewed each one of the 14 factors specifically listed.” While we have no doubt

                                              -6-
that the trial court reviewed the statutory best interests factors in open court, what is missing
is any record of its best interest findings. Rather, the transcript shows that, after taking a
moment to review the statutory best interest factors, the trial court proceeded to engage in
a material change of circumstance analysis, but never undertook a separate and explicit
best interest analysis. Rather, the trial court’s written order vaguely states that, “[as to] all
. . . [f]actors [except those found in Tennessee Code Annotated § 36-6-106(a)(2) and -(14)]
the Court finds that they remain as previously found in the prior Court hearing.” Notably,
the trial court does not refer to its prior order; rather it refers to “the prior Court hearing.”
We assume that this is a reference to the divorce hearing that took place more than two
years earlier, but that is merely speculation on our part. We are still left to wonder what
portion of that prior hearing the trial court relies upon in the instant case. The Tennessee
Supreme Court has directed that this Court not “relieve trial courts of the ‘high judicial
function’ required of judicial decision-making by conducting ‘archeological digs’ of the
record in an effort to support a trial court’s decision.” Grissom, 586 S.W.3d at 396–97
(quoting Heun Kim v. State, No. W2018-00762-COA-R3-CV, 2019 WL 921039, at *6
(Tenn. Ct. App. Feb. 26, 2019); Smith v. UHS of Lakeside, Inc., 439 S.W.3d 303, 312
(Tenn. 2014)). Here, the trial court wholly fails to conduct any substantive best interest
analysis. The vague reference to a prior hearing and a broad recitation that the facts
existing at some earlier date persist, is simply insufficient to provide this Court any basis
for meaningful appellate review.

        Rule 52.01 of the Tennessee Rules of Civil Procedure provides that “[i]n all actions
tried upon the facts without a jury, the court shall find the facts specially and shall state
separately its conclusions of law.” Although we concede that “[t]he absence of an explicit
discussion of each [statutory best interest] factor” is not error, in and of itself, Keisling v.
Keisling, 196 S.W.3d 703, 723 (Tenn. Ct. App. 2005),“[a] trial ‘court must go beyond mere
summation by linking the evidence to its clearly stated findings of fact and conclusions of
law,’” Lucy v. Lucy, No. W2020-01275-COA-R3-CV, 2021 WL 2579763, at *3 (Tenn.
Ct. App. June 23, 2021) (quoting Rosebrough v. Caldwell, No. W2018-01168-COA-R3-
CV, 2019 WL 6898218, at *4 (Tenn. Ct. App. Dec. 18, 2019); In re S.S.-G., No. M2015-
00055-COA-R3-PT, 2015 WL 7259499, at *12 (Tenn. Ct. App. Nov. 16, 2015)).
Furthermore, a trial court’s “findings of fact must include as much of the subsidiary facts
as is necessary to disclose to the reviewing court the steps by which the trial court reached
its ultimate conclusion on each factual issue.” Lovlace v. Copley, 418 S.W.3d 1, 35 (Tenn.
2013) (quotation omitted).6 Here, the court did not disclose sufficient facts, much less
subsidiary facts, that would reveal the steps by which it reached its conclusion that
modification of the parenting plan was in the Children’s best interest. In short, the trial
court gave a mere summation and did not link the evidence to clearly stated findings. This

        6
           Effective July 1, 2021, Tennessee Code Annotated, § 36-6-101(a)(2)(A)(i) was amended to
require that, “[u]nless both parents have agreed to a custody arrangement and parenting plan, orders for
custody arrangements must include written findings of fact and conclusions of law to support the basis for
the order.” 2021 Tennessee Laws Pub. Ch. 311 (H.B. 237) (emphasis added).

                                                  -7-
omission makes meaningful review unfeasible, if not impossible. See Grissom, 586
S.W.3d at 393–94.

        When a trial court fails to explain the factual basis for its decisions, the appellate
court may remand the case with instructions to make the requisite findings of fact and
conclusions of law and enter judgment accordingly. Cain-Swope v. Swope, 523 S.W.3d
79, 86 (Tenn. Ct. App. 2016). Although we leave undisturbed the trial court’s finding that
there has been a material change of circumstance, we vacate the trial court’s order based
on its failure to conduct the necessary best interest analysis. We remand the case for the
purpose of conducting the best interest analysis and for entry of an order, in which the trial
court: (1) makes separate findings of fact and conclusions of law, as required by Rule 52.01
of the Rules of Civil Procedure; (2) sets forth the specific best interests factors it considers;
and (3) links the evidence to clearly stated findings, including such subsidiary facts as are
necessary to illuminate the trial court’s reasoning. To this end, the trial court is not
precluded from reopening proof in this case. All remaining issues are pretermitted.

                                       V. CONCLUSION

       For the foregoing reasons, we vacate the trial court’s order and remand the case for
such further proceedings as may be necessary and are consistent with this opinion. Costs
of the appeal are assessed one-half to Appellant, Tony Harold Gaby, and one-half to
Appellee, Jennifer Pallotta Gaby, for all of which execution may issue if necessary.


                                                         s/ Kenny Armstrong
                                                    KENNY ARMSTRONG, JUDGE




                                              -8-